Citation Nr: 1112437	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Crohn's disease with ulcerative colitis, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to January 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for Crohn's disease with ulcerative colitis, to include as secondary to service-connected disabilities.  Specifically, he attributes this condition to his service-connected residuals of gunshot wound to the right flank with fracture, tip of the iliac wing, Muscle Group XIX, evaluated as 30 percent disabling; right lower extremity weakness and neurological changes as a result of gunshot wound, right flank, evaluated as 10 percent disabling; and exploratory laparotomy scar, evaluated as noncompensably disabling.

Pursuant to the Board's November 2009 remand, the RO was to contact the Veteran's private physician, J.B., M.D. and request a supplemental statement concerning his April 2008 opinion letter.  As noted in the Veteran's February 2011 Post Remand Brief, the RO has yet to make this request.  Accordingly, the RO must make an attempt to do so.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that compliance is neither optional nor discretionary).  

In February 2011, a letter was received from private attorney, D.H.  In the letter, D.H. indicated that he represented the Veteran, and that the Veteran wished to have a hearing before a Decision Review Officer at the RO, and also sought to have a hearing before the Board sitting at the RO.  Pursuant to 38 C.F.R. § 20.600 (2010), the Veteran has a right to representation at all stages of his appeal.  Nevertheless, an executed VA Form 21-22a was not received with this letter.  Under these circumstances, the RO should contact the Veteran to clarify his intentions concerning his representative and desire for a hearing in this matter.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran's private physician, J.B., M.D. and request a supplemental statement concerning his April 2008 opinion letter.  Specifically, Dr. J.B. must be asked to address the issue of whether the Veteran's current Crohn's disease with ulcerative colitis is aggravated by the Veteran's service-connected disabilities, to include any past or present treatment and medications.  Dr. J.B. must be asked to provide a rationale for all conclusions reached.  Any response received by Dr. J.B. must be associated with the claims file.

2.  The RO must contact the Veteran to clarify his representative in this matter.  If the RO wishes to change his representative of record as noted on the title page of this decision, the RO must inform the Veteran of the requirements for changing his representative, including submission of an executed declaration of representation (VA Form 21-22 (service organization) or VA Form 21-22a (for accredited agent or attorney)).  The Veteran must then be afforded the opportunity to appoint a new representative.  Any appointed representative must then be offered an opportunity to review the claims file and offer additional argument.

3.  The RO must also contact the Veteran to clarify whether he desires a hearing in this matter.  If a hearing is sought by the Veteran, the RO must take appropriate action.

4.  After completing the above, and any other development as may be indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


